Citation Nr: 0905511	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent prior to 
August 4, 2005, and to a rating higher than 20 percent from 
that date, for lateral meniscus tear, left knee, post 
operative, exclusive of periods of temporary total ratings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran served on active duty from June 1987 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied the Veteran's claim for a 
rating higher than 10 percent for his left knee disability.

In an August 2005 rating decision, the RO increased the 
rating for the left knee disability to 20 percent, effective 
August 4, 2005.

In November 2006, the Veteran testified during a hearing 
before a decision review officer (DRO) at the RO.  In May 
2008, the Veteran testified during a hearing at the RO before 
the undersigned.  Transcripts of each hearing are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After issuance of the March 2008 supplemental statement of 
the case (SSOC), and prior to the January 2009 letter 
notifying the Veteran of the certification of his appeal to 
the Board, the Veteran underwent a July 2008 VA examination 
in connection with claims for service connection for right 
hip and back disabilities, secondary to his service-connected 
left knee disability.  The July 2008 VA examination report 
contained findings relating to the Veteran's left knee, 
including range of motion figures and findings relating to 
the stability of the knee.  38 C.F.R. §§ 19.31 and 19.37 
provide that a new SSOC will be issued upon receipt of 
additional pertinent evidence between the most recent SSOC 
and certification of the appeal to the Board, unless the 
evidence is duplicative or not relevant to the issue on 
appeal.  The July 2008 VA examination report is not 
duplicative of previous evidence, and is pertinent to the 
issue on appeal because the examination findings include 
information relevant to determining the appropriate rating 
under the applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5256 to 5263 (2008).  The 
claim must therefore be remanded for issuance of a SSOC that 
addresses the additional pertinent evidence, i.e., the July 
2008 VA examination report.

Accordingly, the case is REMANDED for the following action:

Issue a SSOC considering all pertinent 
evidence received since the March 2008 
SSOC, to include the July 2008 VA 
examination report.  Consideration should 
be given to whether separate ratings are 
warranted for limited or painful motion 
and instability during any portion of the 
appeal period.  Then, return the claim to 
the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

